                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                  Case No. 7:14-CV-00157-FL


 CTB, INC.,                                          )
                                                     )
                Plaintiff,                           )
                                                     )
                v.                                   )
                                                     )
 HOG SLAT, INCORPORATED,                             )
                                                     )
                Defendant.                           )


                  DEFENDANT HOG SLAT INC.’S OPPOSITION TO
               PLAINTIFF’S MOTION FOR DISALLOWANCE OF COSTS

       Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and this Court’s Local Civil

Rule 54.1, Defendant Hog Slat, Inc. (“Hog Slat”) respectfully submits this brief in opposition to

Plaintiff’s Motion for Disallowance of and Objection to Defendant’s Bill of Costs (Dkt. Nos. 180

and 181) and in further support of its Motion for Costs and Bill of Costs (Dkt. No. 177), filed

pursuant to 28 U.S.C. § 1920.

       Hog Slat prevailed in this six-year long case where Plaintiff CTB, Inc. (“CTB”) asserted

invalid trade dress to improperly extend its monopoly patent rights. Although it expended a

significant amount in fees and costs to defend this improper action, Hog Slat’s Motion reasonably

sought only a modest amount of recoverable costs. CTB does not dispute that Defendant is the

prevailing party in this case and is entitled to at least $5,579.71 in taxable costs. CTB argues that

$4,862.19 of Defendant’s costs should not be allowed and hopes that this Court will simply “split




                                                 1

         Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 1 of 20
the baby.” For the reasons set forth below, Defendant requests that the Clerk overrule the

Plaintiff’s objections and award Defendants $10,168.34 in costs. 1

                                              ARGUMENT

        Federal Rule of Civil Procedure 54(d)(1) governs a post-judgment motion for an award of

costs, providing that “costs—other than attorney’s fees—should be allowed to the prevailing

party.” Federal courts may assess only those taxable costs listed in 28 U.S.C. § 1920, which

include: (1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded transcripts

necessarily obtained for use in the case; (3) Fees and disbursements for printing and witnesses; (4)

Fees for exemplification and the costs of making copies of any materials where the copies are

necessarily obtained for use in the case; (5) Docket fees under section 1923; and (6) Compensation

of court appointed experts, compensation of interpreters, and salaries, fees, expenses, and costs of

special interpretation services. Local Civil Rule 54.1 further defines the costs to include those

identified on the bill of costs form, premiums on required bonds, attendance allowances for

necessary witnesses at actual costs up to the applicable statutory rates, and one copy of trial

transcripts. L.R. 54.1(c)(1).

        In its memorandum, CTB provided a chart detailing its point by point argument why the

costs identified by Hog Slat are not recoverable. For ease, Hog Slat incorporates that chart below

in order to respond to CTB’s arguments. In some cases, Hog Slat has agreed to withdraw its

request to recover costs.




1
        As will be further noted, Defendant corrects and withdraws several items including but not limited
to reduction of witness fees and costs related to postage of deposition transcripts that were incurred in the
amount of $453.56 which were necessary to defend this matter. The original Bill of Costs seeking
$10,621.90 is thereby reduced to $10,168.34.

                                                     2

          Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 2 of 20
Costs Sought         Plaintiff’s Basis for Denying       Defendant’s Response
                     Costs
 $106.49 for         The supporting documents lack       According to the
 photocopies by      sufficient identification and       Application for Costs
 Nova Office         explanation of these costs,         Guidelines, this NOVA
 Strategies          including why they would be         Office Strategies invoice
(9/1/2015)           recoverable. See Guidelines, p. 8   provides the information
                     n.2 (explaining that the lack of    required under the rules:
                     supporting documentation “will      the document copied,
                     result in a denial of any           number of pages in the
                     unexplained costs”).                document, the number of
                                                         copies made, the per page
                                                         rate; and total cost.
                                                         This cost was necessary to
                                                         convert large, oversize maps
                                                         relevant to discovery into
                                                         electronic form that could be
                                                         produced and used in
                                                         depositions, etc.

 $80.00 of $143.92   $80.00 of these costs are listed    Mr. Cissel testified for only 1
 invoice for         by Hog Slat as covering two         (one) day and Hog Slat erred in
 Deposition of       days of testimony. However,         stating that he had testified for
 Robert Cissel       the supporting documents do         two days. The Cissel invoice does
(10/13/2015)         not include a line item             not specifically state a line item
                     identifying these costs. See        regarding $40.00/day – however it
                     Guidelines, p. 8 n.2 (explaining    does clearly show where and
                     that the lack of supporting         when his deposition took place
                     documentation “will result in a     and that he was paid his standard
                     denial of any unexplained           fee (well in excess of $40.00). Hog
                     costs”).                            Slat is only seeking $40.00 for this
                                                         cost which is the statutory
                                                         appearance fee amount allowed
                                                         under Witness Fees, 28 U.S.C.§
                                                         1920(3).




                                           3

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 3 of 20
 Costs Sought          Plaintiff’s Basis for Denying       Defendant’s Response
                       Costs
 $121.25 for search     The supporting documents lack      This invoice correctly
 fees by MicroPatent    sufficient identification and      reflects that Hog Slat was
 – Thomson File         explanation of these costs,        required to obtain the File
 Histories              including why they would be        Wrappers for each of the
(10/14/2015)            recoverable. See Guidelines, p.    two CTB Registrations from
                        8 n.2 (explaining that the lack    the United States Patent and
                        of supporting documentation        Trademark Office as they
                        “will result in a denial of any    were not available
                        unexplained costs”).               electronically. This retrieval
                                                           of the file wrappers was
                                                           necessary so that Hog Slat
                                                           could investigate the file
                                                           history in support of its
                                                           defenses and Fraud on the
                                                           Trademark Office
                                                           Counterclaims, thus making
                                                           it taxable under the category
                                                           of Costs of Making Copies of
                                                           Any Materials Where the
                                                           Copies are Necessarily
                                                           Obtained for Use in the
                                                           Case, 28 U.S.C.§ 1920(4).



 $40.00 for             The supporting documents do       The Parkhurst invoice does not
 Deposition of          not include a line item           specifically state a line item
 Carmen Parkhurst       identifying these costs. See      regarding $40.00/day – however it
(11/4/2015)             Guidelines, p. 8 n.2              does clearly show where and when
                        (explaining that the lack of      her deposition took place and that
                        supporting documentation “will    she was paid her standard fee (well
                        result in a denial of any         in excess of $40.00). Hog Slat is
                        unexplained costs”).              only seeking $40.00 for this cost
                                                          which is the statutory appearance
                                                          fee amount allowed under Witness
                                                          Fees, 28 U.S.C.§ 1920(3).




                                             4

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 4 of 20
 Costs Sought          Plaintiff’s Basis for Denying        Defendant’s Response
                       Costs
$101.02 of $256.00      $101.02 of $256.00 invoice is      This court reporter invoice and
invoice from Jensen     for a rough transcript ($97.00)    associated fees regarding the
Litigation Services     and exhibits ($3.50).              production of a deposition
(11/5/2015)                                                transcript and exhibits is taxable
                                                           under 28 U.S.C.§ 1920(2).
                        Costs of daily or expedited
                                                           The rough transcript was not for
                        copy produced solely for the
                                                           convenience of counsel, but was
                        convenience of counsel, absent
                                                           required to prepare for multiple
                        prior court approval, are not
                                                           upcoming depositions to be taken
                        taxable. See Local Rule
                                                           in a short amount of time before
                        54.1(c)(2)(C); see also
                                                           the formal transcript became
                        Fulmore v. United Parcel
                                                           available.
                        Service, 7:11-CV-18-F, 2013
                        WL 5969715, at *1 (E.D.N.C.        Additionally, as for the exhibits,
                        Nov. 18, 2013) (disallowing        the court reporter took the
                        costs for expedited transcript).   formal, stamped copies of the
                                                           exhibits to include in the
                                                           transcript record, thus these costs
                        Copies of deposition exhibits      are not for “copies received at the
                        obtained at depositions are not    deposition,” but were necessary
                        taxable. See Dutton v. Wal-        costs to include the exhibits in the
                        Mart Stores East, L.P., No.        transcript record, and are
                        4:11-CV-94-BO, 2015 WL             therefore recoverable.
                        1643025, at *2 (E.D.N.C.
                        March 13, 2015) (“In
                        construing 28 U.S.C. §1920
                        and Local Civil Rule 54.1, this
                        court has also denied fees for
                        copies of deposition exhibits,
                        read and sign, rough drafts,
                        litigation support
                        packages, ASCII disks,
                        shipping, handling and
                        expedited processing.”).


$225.00 for court      The Guidelines do not provide       A deposition scheduling conflict
reporter for Huseby,   for the recovery of cancellation    resulted in cancellation fee. Hog
Inc. (11/17/2015)      fees, and Hog Slat provides no      Slat maintains that this court
                       explanation as to why this would    reporter invoice and associated
                       be recoverable.                     fees regarding the deposition is
                                                           taxable under 28 U.S.C.§ 1920(2).



                                              5

        Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 5 of 20
 Costs Sought         Plaintiff’s Basis for Denying      Defendant’s Response
                      Costs
$8.00 of $330.50       $8.00 of this invoice is for     This court reporter invoice and
invoice from Jensen    exhibits.                        associated fees regarding the
Litigation Services                                     production of a deposition
                       Copies of deposition exhibits
(11/18/2015)                                            transcript and exhibits is taxable
                       obtained at depositions are
                                                        under 28 U.S.C.§ 1920(2).
                       not taxable. See Dutton v.
                       Wal-Mart Stores East, L.P.,      As for the exhibits, the court
                       No. 4:11-CV-94-BO, 2015          reporter took the formal, stamped
                       WL 1643025, at *2                copies of the exhibits to include in
                       (E.D.N.C. March 13, 2015)        the transcript record, thus these
                       (“In construing 28 U.S.C.        costs are not for “copies received
                       §1920 and Local Civil Rule       at the deposition,” but were
                       54.1, this court has also        necessary costs to include the
                       denied fees for copies of        exhibits in the transcript record,
                       deposition exhibits, read and    and are therefore recoverable.
                       sign, rough drafts, litigation
                       support packages, ASCII
                       disks, shipping, handling and
                       expedited processing.”).




                                             6

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 6 of 20
$469.80 of           $469.80 of this invoice is for:   This court reporter invoice and
$1,026.55            Rough Draft ($355.50),            associated fees regarding the
invoice from         Compressed Transcript             production of a deposition
Garrett              ($35.65), Keyword Index           transcript and exhibits is taxable
Reporting            ($9.00), Exhibits scanned         under 28 U.S.C.§ 1920(2).
Services, Inc.       ($37.00), E-Transcript            The rough transcript and e-
(11/18/2015)         ($25.00), and Postage and         transcript were not for
                     Handling ($7.65). These           convenience of counsel, but
                     costs should be denied            required to prepare for multiple
                     because the following costs       upcoming depositions to be taken
                     are not taxable as set forth in   in a short amount of time before
                     pp. 11-12 of the Guidelines:      the formal transcript became
                     a. Costs of daily or expedited    available.
                      copy produced solely for the
                      convenience of counsel,          As for the exhibits, the court
                      absent prior court approval.     reporter took the formal, stamped
                      See Local Civil Rule             copies of the exhibits to include in
                      54.1(c)(2)(C); see also          the transcript record, thus these
                      Fulmore v. United Parcel         costs are not for “copies received
                      Service, 7:11-CV-18-F,           at the deposition,” but were
                      2013 WL 5969715, at *1           necessary costs to include the
                      (E.D.N.C. Nov. 18, 2013)         exhibits in the transcript record,
                      (disallowing costs for           and are therefore recoverable.
                      expedited transcript).           Hog Slat will agree to the
                     e. Court reporter postage,        reduction/removal of the
                    shipping/handling, or              following:
                    delivery charges for a             $35.00 – Compressed
                    transcript.                        Transcript
                     f. Copies of deposition
                                                       $9.00 – Keyword Index
                    exhibits obtained at
                    depositions. See Dutton            $7.65 – Postage & Handling
                    v. Wal-Mart Stores East,
                                                       $51.65 – Total
                    L.P., No. 4:11-CV-94-
                    BO, 2015 WL 1643025,
                    at *2 (E.D.N.C. March              Hog Slat now claims a new total of
                    13, 2015) (“In                     $974.90 for this transcript.
                    construing 28
                   U.S.C. §1920 and Local Civil
                   Rule 54.1, this court has also
                   denied fees for copies of
                   deposition exhibits, read and
                   sign, rough drafts, litigation
                   support packages, ASCII disks,
                   shipping, handling and expedited
                   processing.”).

                                         7

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 7 of 20
Costs Sought      Plaintiff’s Basis for Denying       Defendant’s Response
                  Costs
$48.00 of          $48.00 of this invoice is         This court reporter invoice and
$290.64 invoice    for exhibits.                     associated fees regarding the
from Jensen                                          production of a deposition
                   Copies of deposition exhibits
Litigation                                           transcript and exhibits is taxable
                   obtained at depositions are not
Services                                             under 28 U.S.C.§ 1920(2).
                   taxable. See Dutton v. Wal-
(11/20/2015)                                         Additionally, as for the exhibits,
                   Mart Stores East, L.P., No.
                   4:11-CV-94-BO, 2015 WL            the court reporter took the
                   1643025, at *2 (E.D.N.C.          formal, stamped copies of the
                   March 13, 2015) (“In              exhibits to include in the
                   construing 28 U.S.C.              transcript record, thus these costs
                   §1920 and Local Civil             are not for “copies received at the
                   Rule 54.1, this court has         deposition,” but were necessary
                   also denied fees for              costs includes in the transcript
                   copies of deposition              record, and are therefore
                   exhibits, read and sign,          recoverable.
                   rough drafts, litigation
                   support packages, ASCII
                   disks, shipping, handling
                   and expedited
                   processing.”).




                                         8

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 8 of 20
 $805.12 of         $805.12 of this invoice is for    This court reporter invoice and
 $1,349.75          an extra transcript copy          associated fees regarding the
 invoice from       ($394.62), Rough Draft            production of a deposition
 Elite Realtime     ($307.50), Scanning Exhibits      transcript and exhibits is taxable
& Deposition        ($73.00), Electronic              under 28 U.S.C.§ 1920(2).
Reporting           Transcript ($10.00), and          Hog Slat further provides that the
(12/1/2015)         Shipping and Handling             rough transcript and e-transcript
                    ($20.00). These costs should      were not for convenience of
                    be denied because the             counsel, but required to prepare
                    following costs are not           for multiple upcoming depositions
                    taxable as set forth in pp. 11-   to be taken in a short amount of
                    12 of the Guidelines:             time before the formal transcript
                    a. Costs of daily or expedited    became available.
                    copy produced solely for the      Additionally, as for the exhibits,
                    convenience of counsel,           the court reporter took the
                    absent prior court approval.      formal, stamped copies of the
                    See Local Civil Rule              exhibits to include in the
                    54.1(c)(2)(C); see also           transcript record, thus these costs
                    Fulmore v. United Parcel          are not for “copies received at the
                    Service, 7:11-CV-18-F, 2013       deposition,” but were necessary
                    WL 5969715, at *1                 costs to include the exhibits in the
                    (E.D.N.C. Nov. 18, 2013)          transcript record, and are
                    (disallowing costs for            therefore recoverable.
                    expedited transcript).
                                                      Hog Slat will agree to the
                    e. Court reporter                 reduction/removal of the
                    postage, shipping/                following:
                    handling, or delivery
                    charges for a transcript.         $20.00 – Postage & Handling
                    f. Copies of deposition
                    exhibits obtained at              Hog Slat now seeks a new total of
                    depositions. See Dutton v.        $1,329.75 for this transcript.
                    Wal-Mart Stores East, L.P.,
                    No. 4:11-CV-94-BO, 2015
                    WL 1643025, at *2
                    (E.D.N.C. March 13, 2015)
                    (“In construing 28 U.S.C.
                    §1920 and Local Civil Rule
                    54.1, this court has also
                    denied fees for copies of
                    deposition exhibits, read
                    and sign, rough drafts,
                    litigation support packages,
                    ASCII disks, shipping,
                    handling and expedited
                    processing.”).

                                          9

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 9 of 20
$1,207.35 of        $1,207.35 of this invoice is      This court reporter invoice and
$1,938.70           for an extra transcript copy      associated fees regarding the
invoice from        ($581.35), Rough Draft            production of a deposition
Elite Realtime      ($453.00), Scanning Exhibits      transcript and exhibits is taxable
& Deposition        ($143.00), Electronic             under 28 U.S.C.§ 1920(2).
Reporting           Transcript ($10.00), and          Hog Slat further provides that the
(12/1/2015)         Shipping and Handling             rough transcript and e-transcript
                    ($20.00). These costs should      were not for convenience of
                    be denied because the             counsel, but required to prepare
                    following costs are not           for multiple upcoming depositions
                    taxable as set forth in pp. 11-   to be taken in a short amount of
                    12 of the Guidelines:             time before the formal transcript
                    a. Costs of daily or expedited    became available.
                   copy produced solely for the       Additionally, as for the exhibits,
                   convenience of counsel,            the court reporter took the
                   absent prior court approval.       formal, stamped copies of the
                   See Local Civil Rule               exhibits to include in the
                   54.1(c)(2)(C); see also            transcript record, thus these costs
                   Fulmore v. United Parcel           are not for “copies received at the
                   Service, 7:11-CV-18-F, 2013        deposition,” but were necessary
                   WL 5969715, at *1                  costs to include the exhibits in the
                   (E.D.N.C. Nov. 18, 2013)           transcript record, and are
                   (disallowing costs for             therefore recoverable.
                   expedited transcript).
                                                      Hog Slat will agree to the
                    e. Court reporter                 reduction/removal of the
                   postage, shipping/                 following:
                   handling, or delivery
                   charges for a transcript.          $20.00 – Postage & Handling
                     f. Copies of deposition
                    exhibits obtained at              Hog Slat now seeks a new total of
                    depositions. See Dutton v.        $1,918.70 for this transcript.
                    Wal-Mart Stores East, L.P.,
                    No. 4:11-CV-94-BO, 2015
                    WL 1643025, at *2
                    (E.D.N.C. March 13, 2015)
                    (“In construing 28
                   U.S.C. §1920 and Local Civil
                   Rule 54.1, this court has also
                   denied fees for copies of
                   deposition exhibits, read and
                   sign, rough drafts, litigation
                   support packages, ASCII disks,
                   shipping, handling and expedited
                   processing.”).


                                          10

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 10 of 20
$611.15 of             $611.15 of this invoice is          This court reporter invoice and
$1,065.30 invoice      for an extra transcript             associated fees regarding the
from Elite Realtime    copy ($304.15), Rough               production of a deposition
& Deposition           Draft ($237.00),                    transcript and exhibits is taxable
Reporting              Scanning Exhibits                   under 28 U.S.C.§ 1920(2).
(12/1/2015)            ($40.00), Electronic                Hog Slat further provides that the
                       Transcript ($10.00), and            rough transcript and e-transcript
                       Shipping and Handling               were not for convenience of
                       ($20.00). These costs               counsel, but required to prepare
                       should be denied because            for multiple upcoming depositions
                       the following costs are             to be taken in a short amount of
                       not taxable as set forth in         time before the formal transcript
                       pp. 11-12 of the                    became available.
                       Guidelines:
                                                           Additionally, as for the exhibits,
                       a. Costs of daily or                the court reporter took the
                      expedited copy produced              formal, stamped copies of the
                      solely for the                       exhibits to include in the
                      convenience of counsel,              transcript record, thus these costs
                      absent prior court                   are not for “copies received at the
                      approval. See Local Civil            deposition,” but were necessary
                      Rule 54.1(c)(2)(C); see              costs to include the exhibits in the
                      also Fulmore v. United               transcript record, and are
                      Parcel Service, 7:11-CV-             therefore recoverable.
                      18-F, 2013 WL 5969715,
                      at *1 (E.D.N.C. Nov.18,              Hog Slat will agree to the
                      2013) (disallowing costs             reduction/removal of the
                      for expedited transcript).           following:
                        e.    Court reporter               $20.00 – Postage & Handling
                       postage, shipping/
                       handling, or delivery               Hog Slat now seeks a new total of
                       charges for a transcript.           $1,045.30 for this transcript.
                      f.      Copies of deposition
                      exhibits obtained at depositions.
                      See Dutton v. Wal-Mart Stores
                      East, L.P., No. 4:11-CV-94-BO,
                      2015 WL 1643025, at *2
                      (E.D.N.C. March 13, 2015) (“In
                      construing 28 U.S.C. §1920 and
                      Local Civil Rule 54.1, this court
                      has also denied fees for copies of
                      deposition exhibits, read and
                      sign, rough drafts, litigation
                      support packages, ASCII disks,
                      shipping, handling and expedited
                      processing.”).

                                             11

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 11 of 20
 Costs Sought        Plaintiff’s Basis for Denying        Defendant’s Response
                     Costs
$130.00 of            $130.00 of this invoice is for     This court reporter invoice and
$4969.40 invoice      Exhibits ($35.00) and a LEF        associated fees regarding the
from Planet Depos,    File ($95.00). These costs         production of a deposition
LLC (1/21/2016)       should be denied because the       transcript and exhibits is taxable
                      following costs are not taxable    under 28 U.S.C.§ 1920(2).
                      as set forth in pp. 11-12 of the   Additionally, as for the exhibits,
                      Guidelines:                        the court reporter took the
                      b. ASCII diskettes for copies      formal, stamped copies of the
                      of deposition transcripts. See     exhibits to include in the
                      Boykin Anchor Co., Inc. v.         transcript record, thus these costs
                      AT&T Corp., No. 5:10-CV-           are not for “copies received at the
                      591-FL, 2014 WL 4798726,           deposition,” but were necessary
                      at *2 (E.D.N.C. Sept. 26,          costs to include the exhibits in the
                      2014) (disallowing costs for       transcript record, and are
                      ASCII diskettes).                  therefore recoverable.
                      f. Copies of deposition            Hog Slat will agree to the
                     exhibits obtained at                reduction/removal of the
                     depositions. See Dutton v.          following:
                     Wal-Mart Stores East, L.P.,
                     No. 4:11-CV-94-BO, 2015             $95.00 – LEF File
                     WL 1643025, at *2
                     (E.D.N.C. March 13, 2015)           Hog Slat now seeks a new total of
                     (“In construing 28                  $4,874.40 for this transcript.
                     U.S.C. §1920 and Local
                     Civil Rule 54.1, this court
                     has also denied fees for
                     copies of deposition
                     exhibits, read and sign,
                     rough drafts, litigation
                     support packages, ASCII
                     disks, shipping, handling
                     and expedited
                     processing.”).




                                           12

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 12 of 20
 Costs Sought      Plaintiff’s Basis for Denying       Defendant’s Response
                   Costs
$127.90 of          $127.90 of this invoice is for    This court reporter invoice and
$573.15 invoice     Exhibits ($32.90) and a LEF       associated fees regarding the
from Planet         File ($95.00). These costs        production of a deposition
Depos, LLC          should be denied because the      transcript and exhibits is taxable
(2/3/2016)          following costs are not           under 28 U.S.C.§ 1920(2).
                    taxable as set forth in pp. 11-   Additionally, as for the exhibits,
                    12 of the Guidelines:             the court reporter took the
                    b. ASCII diskettes for            formal, stamped copies of the
                    copies of deposition              exhibits to include in the
                    transcripts. See Boykin           transcript record, thus these costs
                    Anchor Co., Inc. v.               are not for “copies received at the
                    AT&T Corp., No. 5:10-             deposition,” but were necessary
                    CV-591-FL, 2014 WL                costs to include the exhibits in the
                    4798726, at *2                    transcript record, and are
                    (E.D.N.C. Sept. 26,               therefore recoverable.
                    2014) (disallowing costs          Hog Slat will agree to the
                    for ASCII diskettes).             reduction/removal of the
                    f. Copies of deposition           following:
                    exhibits obtained at
                    depositions. See Dutton           $95.00 – LEF File
                    v. Wal-Mart Stores East,
                    L.P., No. 4:11-CV-94-             Hog Slat now seeks a new total of
                    BO, 2015 WL 1643025,              $478.15 for this transcript.
                    at *2 (E.D.N.C. March
                    13, 2015) (“In
                    construing 28 U.S.C.
                    §1920 and Local Civil
                    Rule 54.1, this court has
                    also denied fees for
                    copies of deposition
                    exhibits, read and sign,
                    rough drafts, litigation
                    support packages, ASCII
                    disks, shipping, handling
                    and expedited
                    processing.”).




                                          13

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 13 of 20
 Costs Sought        Plaintiff’s Basis for Denying       Defendant’s Response
                     Costs
$152.40 of            $152.40 of this invoice is for    This court reporter invoice and
$730.90 invoice       Exhibits ($57.40) and a LEF       associated fees regarding the
from Planet Depos,    File ($95.00). These costs        production of a deposition
LLC (2/3/2016)        should be denied because the      transcript and exhibits is taxable
                      following costs are not           under 28 U.S.C.§ 1920(2).
                      taxable as set forth in pp. 11-   Additionally, as for the exhibits,
                      12 of the Guidelines:             the court reporter took the formal,
                      b. ASCII diskettes for copies     stamped copies of the exhibits to
                     of deposition transcripts. See     include in the transcript record,
                     Boykin Anchor Co., Inc. v.         thus these costs are not for “copies
                     AT&T Corp., No. 5:10-CV-           received at the deposition,” but
                     591-FL, 2014 WL 4798726,           were necessary costs to include the
                     at *2 (E.D.N.C. Sept. 26,          exhibits in the transcript record,
                     2014) (disallowing costs for       and are therefore recoverable.
                     ASCII diskettes).                  Hog Slat will agree to the
                      f. Copies of deposition           reduction/removal of the
                      exhibits obtained at              following:
                      depositions. See Dutton v.
                      Wal-Mart Stores East, L.P.,       $95.00 – LEF File
                      No. 4:11-CV-94-BO, 2015
                      WL 1643025, at *2                 Hog Slat now seeks a new total of
                      (E.D.N.C. March 13, 2015)         $635.90 for this transcript.
                      (“In construing 28 U.S.C.
                      §1920 and Local Civil Rule
                      54.1, this court has also
                      denied fees for copies of
                      deposition exhibits, read and
                      sign, rough drafts, litigation
                      support packages, ASCII
                      disks, shipping, handling and
                      expedited processing.”).




                                            14

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 14 of 20
 Costs Sought      Plaintiff’s Basis for Denying          Defendant’s Response
                   Costs
$103.60 for        It is unclear what these costs        The transcription invoice
eScribers, LLC     represent. They are listed as a       and associated fees
(4/18/2016)        “Filing Fee 4/11/2016 Vendor”,        regarding the production of
                   but the invoice indicates it is for   a hearing transcript is
                   “Transcription.” There is no          taxable either under 28
                   further explanation. Absent           U.S.C.§ 1920(2) or 28
                   additional information, these         U.S.C.§ 1920(4).
                   costs should be denied. See
                   Guidelines, p. 8 n.2 (explaining      The invoice is for a
                   that the lack of supporting           transcript of the February 3,
                   documentation “will result in a       2016 hearing, and was
                   denial of any unexplained             necessary for use in, at least,
                   costs”).                              Hog Slat’s Memorandum of
                                                         Law in Support of its
                                                         Motion for Show Cause
                                                         Order regarding CTB’s
                                                         Failure to comply with the
                                                         Court’s March 23, 2016
                                                         Order. (See D.E. 104 at 2
                                                         (citing transcript).)


                                                         *Note: This entry for
                                                         $103.60 and the entry below
                                                         for $362.00 are one invoice
                                                         for $465.60.




                                          15

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 15 of 20
 Costs Sought      Plaintiff’s Basis for Denying        Defendant’s Response
                   Costs
$362.00 for        It is unclear what these costs      The transcription invoice
eScribers, LLC     represent. They are listed by Hog   and associated fees
(4/18/2016)        Slat as a “Filing Fee 4/7/2016      regarding the production of
                   Vendor”, but the invoice            a hearing transcript is
                   indicates it is for                 taxable either under 28
                   “Transcription.” There is no        U.S.C.§ 1920(2) or 28
                   further explanation. Absent         U.S.C.§ 1920(4).
                   additional information, these
                   costs should be denied. See         The invoice is for a
                   Guidelines, p. 8 n.2 (explaining    transcript of the February 3,
                   that the lack of supporting         2016 hearing, and was
                   documentation “will result in a     necessary for use in, at least,
                   denial of any unexplained           Hog Slat’s Memorandum of
                   costs”).                            Law in Support of its
                                                       Motion for Show Cause
                                                       Order regarding CTB’s
                                                       Failure to comply with the
                                                       Court’s March 23, 2016
                                                       Order. (See D.E. 104 at 2
                                                       (citing transcript).)


                                                       *Note: This entry for
                                                       $362.00 and the entry above
                                                       for $103.60 are one invoice
                                                       for $465.60.


                                                       Hog Slat seeks the total
                                                       $465.60 for the combination
                                                       of this and the immediately
                                                       preceding entries.




                                        16

      Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 16 of 20
 Costs Sought         Plaintiff’s Basis for Denying         Defendant’s Response
                      Costs
 $16.91 for            It is unclear what these            Hog Slat agrees to withdraw this
 Discover-e            costs represent. They are           cost for the total amount of $16.91.
 LLC,                  listed by Hog Slat as
 DBA Novitas           “Vendor-Photocopies”,
 Data                  but the invoice indicates
(1/19/2017)            it is for “Unitization (per
                       page).” There is no
                       further explanation.
                       Absent additional
                       information,
                       these costs should be
                       denied. See Guidelines,
                       p. 8 n.2 (explaining that
                       the lack of supporting
                       documentation “will
                       result in a denial of any
                      unexplained costs”).


$30.60 for Margaret   These costs appear to be related     The transcription invoice and
Kruse (1/19/2017)     to obtaining a transcript from the   associated fees regarding the
                      U.S. District Court for the          production of a hearing transcript
                      Eastern District of Arkansas. The    is taxable either under 28 U.S.C.§
                      supporting documents lack            1920(2) or 28 U.S.C.§ 1920(4).
                      sufficient identification and
                      explanation of these costs,          The invoice is for the transcript of
                      including why they would be          the October 24, 2016 motion
                      recoverable. See Guidelines, p. 8    hearing before Judge Dever
                      n.2 (explaining that the lack of     regarding the Motions for
                      supporting documentation “will       Spoliation and to Show Cause and
                      result in a denial of any            attorney’s fees. The Court used a
                      unexplained costs”).                 reporter in E.D. Ark, but the
                                                           proceeding was related to this case
                                                           and is recoverable.




                                             17

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 17 of 20
 Costs Sought        Plaintiff’s Basis for Denying        Defendant’s Response
                     Costs
                     These costs appear to be for        The cost of this invoice is taxable
 $53.63 for
                     blowbacks from images and velo      either under Fed. R. App. P. 39
 Capital
                     binding. The supporting             regarding Costs on Appeal and is
 Discovery
                     documents lack sufficient           related to the printing costs
 LLC
                     identification and explanation of   associated with paper copies
 (10/29/2018)
                     these costs, including why they     required for delivery to 4th Circuit
                     would be recoverable. See           in response to CTB’s appeal, and
                     Guidelines, p. 8 n.2 (explaining    thus recoverable.
                     that the lack of supporting
                     documentation “will result in a
                     denial of any unexplained
                     costs”).

$61.97 for Capital   These costs appear to be for        The cost of this invoice is taxable
Discovery LLC        blowbacks from images and velo      either under Fed. R. App. P. 39
(9/30/2019)          binding. The supporting             regarding Costs on Appeal and is
                     documents lack sufficient           related to the *production of
                     identification and explanation of   additional copies of Appellee brief
                     these costs, including why they     delivered to 4th Circuit Court of
                     would be recoverable. See           Appeals to facilitate the oral
                     Guidelines, p. 8 n.2 (explaining    argument requested by CTB, and
                     that the lack of supporting         thus recoverable.
                     documentation “will result in a
                     denial of any unexplained
                     costs”).




                                          18

       Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 18 of 20
                                         CONCLUSION

       Defendant respectfully requests that the Court award them $10,168.34 for the taxable costs

necessarily incurred in defense of this action.

Dated: May 8, 2020                            Respectfully submitted,

                                              WILLIAMS MULLEN

                                              /s/ Robert C. Van Arnam
                                              Robert C. Van Arnam (N.C. Bar No. 28838)
                                              Andrew R. Shores (N.C. Bar No. 46600)
                                              P.O. Box 1000
                                              Raleigh, NC 27602-1000
                                              Telephone: (919) 981-4000
                                              Fax: (919) 981-4300
                                              rvanarnam@williamsmullen.com
                                              ashores@williamsmullen.com


                                              Counsel for Defendant Hog Slat, Incorporated




                                                  19

         Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 19 of 20
                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 8, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of electronic filing to the following

counsel of record for the Plaintiff:

  David J. Marr (Ill. Bar No. 6194750)             Christopher B. Clare (NC Bar No. 39582)
  Eric Dorkin (Ill. Bar No. 6256390)               601 Pennsylvania Avenue NW
  CLARK HILL PLLC                                  North Building, Suite 1000
  130 E. Randolph Street, Suite 3900               Washington, D.C. 20004
  Chicago, Illinois 60601                          cclare@clarkhill.com
  dmarr@clarkhill.com                              Local Civil Rule 83.1 Counsel
  edorkin@clarkhill.com



                                              WILLIAMS MULLEN

                                              /s/ Robert C. Van Arnam
                                              Robert C. Van Arnam (N.C. Bar No. 28838)
                                              Andrew R. Shores (N.C. Bar No. 46600)
                                              P.O. Box 1000
                                              Raleigh, NC 27602-1000
                                              Telephone: (919) 981-4000
                                              Fax: (919) 981-4300
                                              rvanarnam@williamsmullen.com
                                              ashores@williamsmullen.com


                                              Counsel for Defendant Hog Slat, Incorporated




                                                 20

          Case 7:14-cv-00157-FL Document 182 Filed 05/08/20 Page 20 of 20
